DETAILED ACTION
This action is made in response to the amendments/remarks filed on February 21, 2022.  This action is made final.
Claims 1-9 and 11-20 are pending. Claim 10 was previously cancelled. Claims 1, 14, and 20 are amended. Claims 1, 14, and 20 are the independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been considered but are not persuasive.
	Applicant argues the previously cited references fail to teach the newly added limitation of “determining when the specified physical gesture is a positive or a negative motion based on the comparison of the specified physical gesture and based on the corpus and metadata”. However, the examiner respectfully disagrees.
	Applicant argues the claimed amendment is distinct from the use of signals to indicate a direction of gaze as taught in Asada. It is noted that while Asada teaches the use of signals to indicate a direction of gaze, Asada additionally teaches receiving an indication of motion of a user’s head (i.e., gesture) as illustrated in Figs. 2 and 7 teaching both a eye/gaze tracking system in addition to a head motion tracking system. Furthermore, as stated in at least 5:10-46, Asada can determine when the head gesture (i.e., specified physical gesture) is a confirmatory motion (i.e., positive or negative motion) based on comparing the input signal to predetermined head gestures (i.e., corpus of identified movements), wherein the predetermined head gesture includes 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPPN: 2018/0198783; hereinafter Liu) in further view of Asada (USPN: 9,829,708; hereinafter Asada), Bulzacki (USPPN: 2014/0198954; hereinafter Bulzacki) and Grizzel (USPN: 10,515,623; hereinafter Grizzel).
As to claim 1, Liu teaches A method for initiating file transfers between devices based on a combination of a gaze of a user and a physical [gesture] of one or more users (e.g., see Fig. 2), comprising: 
detecting, using an eye tracking device, when a user is gazing in a specified direction (e.g., see Figs. 2, 6-8, [0018], [0026], [0030] teaching sensors for detecting a user’s eye gaze); 
detecting, using a movement detection device, when the user makes a specified physical gesture (e.g., see [0031] teaching sensor for detecting a specified physical motion); 
determining when a threshold combination of the gazing in the specified direction and the specified physical [gesture] is met (e.g., see [0046] determining whether a gazing input and a voice input are received within a predetermined time of each other); and 
transferring a specified file to a specified location, in response to the threshold combination being met and the specified physical gesture being positive (e.g., see Figs. 2, 6-8, [0031], [0045], [0047], [0056] wherein in response to receiving a second input after the gaze gesture, a file transfer of a specified file is initiated, wherein the input may be a nodding motion (i.e., positive)).  
While Liu teaches a method for initiating a file transfer between devices based on a combination of a gaze of a user and another input of one or more users and further teaches recognizing physical gestures such as a nodding gesture (e.g., see [0031]), Liu fails to teach determining when a threshold combination of the gazing in a specified direction and the specified physical gesture is met. Liu further fails to teach populating a corpus of identified movements by receiving and storing common body motions into the corpus; comparing the specified physical gesture to the corpus of identified movements; identifying when the specified physical gesture is a positive or a negative motion based on the corpus and metadata.
However, in the same field of endeavor of graphical user interfaces, Asada teaches a physical gesture (e.g., see Figs. 4-6, 2:24-29) and determining when a threshold combination of the gazing in a specified direction and the specified physical gesture is met (e.g., see Figs. 4-6; 2:24-36; 4:13-36; 5:13-22, 39-40; 6:10-15, 7:49-65 teaching an eye gesture in combination with a physical gesture and determining a threshold combination of the eye gaze and physical gesture is met); comparing the specified physical gesture to the corpus of identified movements (e.g., see 5:18-22 wherein the motion of the head is compared with predetermined head gestures); and determining when the specified physical gesture is a positive motion based on the comparison of the specified physical gesture and based on the corpus and metadata (e.g., see 5:18-22 teaching determining whether the gesture is a confirmatory head gesture based on the comparison of the input signal with a predetermined confirmatory gesture. As such, the input signal is determined as a positive motion based on comparing the input to a predetermined gesture (i.e. corpus of identified movement) wherein the predetermined gesture includes whether it is a confirmatory (i.e., metadata) gesture).  Accordingly, it would have been obvious to one of ordinary skill in the art, to modify Liu in view of Asada as a simple substitution of one known type of input (e.g., voice of Liu) for another (e.g., physical gesture) of Asada to yield the predictable results of providing confirmatory input in a natural and intuitive manner (e.g., see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143.  See also 3:20-27 of Asada).
Asada further teaches wherein the threshold combination defines the combination of the gazing in the specified direction occurring contemporaneously with the specified physical gesture, wherein contemporaneously is defined as occurring at the same time or simultaneously within an overlapping time period (e.g., see Fig. 6, 5:18-28, 39-41 of Asada teaching determining whether the direction of the gaze remains fixed on an image for a predetermined period of time during the received gesture).
While Asada teaches a gesture database, Liu-Asada fail to explicitly teach populating a corpus of identified movements by receiving and storing common body motions into the corpus.
However, in the same field of endeavor of detecting gestures, Bulzacki teaches populating a corpus of identified movements by receiving and storing common body motions into the corpus (e.g., see Abstract, [0008], [0011], [0017], [0043] teaching populating a database of identified movement by receiving and storing common body motions in the database). Accordingly, it would have been obvious to modify Liu-Asada in view of Bulzacki to quickly provide a system with necessary gesture data to quickly and efficiently populate a gesture database to be used for detection and prediction of body movements (e.g., see [0043] of Bulzacki).
identifying when the specified physical gesture is a negative motion. 
However, in the same field of endeavor of gesture-based operations, Grizzel teaches identifying when the specified physical gesture is a negative motion (e.g., see 27:22-24, 28-53-59, 33:57-60 wherein a physical gesture is identified as either a negative or positive motion based on the database and indicator (i.e., metadata)). Accordingly, it would have been obvious to modify Liu-Asada-Bulzacki in view of Grizzel thereby permitting a user to respond to the system in both the affirmative and negative (e.g., see 3:30-44 of Grizzel).


As to claim 2, the rejection of claim 1 is incorporated. Liu further teach registering the user's device for a file transfer, and authorizing tracking of the user's gaze using the visual detection device (e.g., see [0016], [0018], [0024], [0029] teaching registering a user’s device for a file transfer and permitting recognition of gesture to initiate connection).  

As to claim 3, the rejection of claim 1 is incorporated. Liu-Asada further teach wherein the detecting of gazing includes determining when the user is gazing at in the specified direction using evaluation of eye movements and projected line of sight (e.g., see [0030], [0042] of Liu and Fig. 6,4:19-26, 5:1-11 wherein the eye gaze is detecting using determining whether the user is looking in a specified direction by evaluating eye movements and a line of sight).  

P201905545US01Page 47 of 53 As to claim 4, the rejection of claim 1 is incorporated. Liu-Asada further teach detecting gazing, using one or more eye tracking devices, between two or more users (e.g., see Fig. 2, [0045] of Liu detecting gazing between two or more users); 
detecting, using a movement detection device, when at least one of the users makes a specified physical gesture (e.g., see [0031] of Liu and Figs. 4-6, 4:26-36, 5:17-21 teaching detecting a specified physical gesture); 
determining when a threshold combination of the gazing is occurring in a specified direction and the specified physical gesture is met (e.g., see [0046] of Liu determining whether a gazing input and a voice input are received within a predetermined time of each other. see also Figs. 4-6; 2:24-36; 4:13-36; 5:13-22, 39-40; 6:10-15, 7:49-65 of Asada teaching an eye gesture in combination with a physical gesture and determining a threshold combination of the eye gaze and physical gesture is met); and 
transferring a specified file to a specified location, in response to the determination that the combination of the gazing in the specified direction is occurring contemporaneously as the specified physical gesture (e.g., see Figs. 2, 6-8, [0045], [0047], [0056] of Liu wherein in response to receiving a second input after the gaze gesture, a file transfer of a specified file is initiated. See also 5:13-22 of Asada wherein a file operation is occurred in response to a determination that the combination of the gazing in a specified direction occurs in a specified period of time (i.e., contemporaneously) as the specified physical gesture).  

As to claim 5, the rejection of claim 4 is incorporated. Liu further teach registering a plurality of devices for respective users for a file transfer, and authorizing gaze tracking for a plurality of users (e.g., see [0016], [0018], [0024], [0029] teaching registering a user’s device for a file transfer and permitting recognition of gesture to initiate connection).  

As to claim 6, the rejection of claim 4 is incorporated. Liu further teach wherein the detecting of gazing includes determining when at least one of the two or more users are gazing at another one of the two or more users using evaluation of eye movements and projected line of sight (e.g., see [0018] of Liu wherein the gazing includes one of the two users gazing at one another).  

P201905545US01Page 47 of 53 As to claim 7, the rejection of claim 1 is incorporated. Liu-Asada further teach detecting gazing, using one or more eye tracking devices, between two or more users (e.g., see Fig. 2, [0045] of Liu detecting gazing between two or more users); 
detecting, using a movement detection device, when at least one of the users makes a specified physical gesture (e.g., see [0031] of Liu and Figs. 4-6, 4:26-36, 5:17-21 teaching detecting a specified physical gesture); 
determining when a combination of the gazing is occurring in a specified direction is occurring contemporaneously as the specified physical gesture (e.g., see [0046] of Liu determining whether a gazing input and a voice input are received within a predetermined time of each other (i.e., contemporaneously). see also Figs. 4-6; 2:24-36; 4:13-36; 5:13-22, 39-40; 6:10-15, 7:49-65 of Asada teaching an eye gesture in combination with a physical gesture occurs within a specified time period (i.e., contemporaneously); and 
transferring a specified file to a specified location, in response to the determination that the combination of the gazing in the specified direction is occurring contemporaneously as the specified physical gesture (e.g., see Figs. 2, 6-8, [0045], [0047], [0056] of Liu wherein in response to receiving a second input after the gaze gesture, a file transfer of a specified file is initiated. See also 5:13-22 of Asada wherein a file operation is occurred in response to a determination that the combination of the gazing in a specified direction occurs in the same period of time as the specified physical gesture).  

As to claim 8, the rejection of claim 1 is incorporated. Liu-Asada further teach wherein the eye tracking device is selected from a group consisting of: a camera; a mobile device camera; a video camera, and a computer camera (e.g., see [0030], [0031] of Liu teaching a camera and/or video device for eye tracking. See also 4:13-26 of Asada teaching a camera and video for eye tracking).  

As to claim 9, the rejection of claim 1 is incorporated. Liu-Asada further teach defining a threshold time for the combination of the gazing occurring in the specified direction occurring contemporaneously with the specified physical gesture (e.g., see [0046] of Liu teaching a threshold time for the combination gaze and input to be received.  See also Fig. 6, 5:18-22, 39-41 of Asada teaching a threshold time for the combination gaze and specified physical gesture to occur).  

As to claim 11, the rejection of claim 1 is incorporated. Liu-Asada further teach wherein the combination of the gazing in the specified direction occurs near simultaneously with the specified physical gesture (e.g., see Fig. 6, 5:18-41 of Asada teaching the combination gaze and specified physical gesture overlap within a threshold time. e.g., see also [0046] of Liu teaching the combination gaze and input to be received within a threshold time).  

As to claim 12, the rejection of claim 1 is incorporated. Asada further teach wherein the combination of the gazing in the specified direction occurs in an overlapping time period (e.g., see Fig. 6, 5:22-5:37 of Asada teaching the combination of the eye gaze and physical gesture at least partially overlap in time).  

P201905545US01Page 49 of 53 As to claim 13, the rejection of claim 1 is incorporated. Asada further teach wherein the combination of the gazing in the specified direction occurs in within a defined time period (e.g., see [0046] of Liu teaching the combination gaze and input to be received within a threshold period of time.  See also Fig. 6, 5:18-22, 39-41 of Asada teaching the combination gaze and specified physical gesture to occur within a threshold time).

As to claims 14-19, the claims are directed to the system implementing the method of claims 1-6 and are similarly rejected.

As to claim 20, the claim is directed to the computer program product implementing the method of claim 1 and is similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179